Exceptions overruled. In this action of tort for conversion of a prefabricated steel plate, there was a verdict for the defendants (Benjamin Goodman, Nauriek A. Goodman, and Harry A. Goodman). The plaintiff’s exceptions are to the denial of three motions for a new trial: (1) on the ground that the verdict was against the evidence and the weight of the evidence; (2) on the ground of newly discovered evidence; and (3) on the ground of improper conduct on the part of the defendants’ counsel. The exceptions presented no questions of law. The allowance of the motions was discretionary with the judge. Hathaway v. Checker Taxi Co. 321 Mass. 406, 412. Duarte v. Kavanagh, 340 Mass. 640, 642. F. P. Battery Research Corp. v. Major Mach. Corp. 342 Mass. 780, and eases cited.